Exhibit 10.1
SPONSOR CONTRIBUTION AGREEMENT
(MGM MIRAGE)
     This Sponsor Contribution Agreement (this “Agreement”), dated as of
October 31, 2008, is made by MGM MIRAGE, a Delaware corporation (“Sponsor”), in
favor of CITYCENTER HOLDINGS, LLC, a Delaware limited liability company
(“Borrower”), and BANK OF AMERICA, N.A., as collateral agent pursuant to the
Collateral Agent and Intercreditor Agreement referred to below (in such capacity
together with its successors, the “Collateral Agent”), and the other
Beneficiaries referred to below.
RECITALS
     A. Borrower is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project, currently under
construction in Clark County, Nevada (the “Project”).
     B. In connection with securing sources of funding for the completion of the
Project, Borrower has entered into the Credit Agreement, dated as of October 3,
2008 (as it may be amended, modified or restated from time to time, the “Credit
Agreement”), with the lenders referred to therein (collectively, the “Lenders”)
and Bank of America, N.A., as the administrative agent for the Lenders (in such
capacity together with its successors, the “Administrative Agent”).
     C. Borrower anticipates that after the date hereof, it may issue additional
indebtedness, including the Junior Capital.
     D. Borrower has entered into a Collateral Agent and Intercreditor
Agreement, dated as of October 3, 2008 (as it may be amended, modified or
restated from time to time, the “Collateral Agent and Intercreditor Agreement”),
with the Collateral Agent and the Administrative Agent, pursuant to which the
Collateral Agent is agreeing to act as collateral agent for the Beneficiaries.
     E. Sponsor and Dubai World, a Dubai, United Arab Emirates government decree
unit (“Dubai World”), each indirectly own 50% of the issued and outstanding
membership units in Borrower. Accordingly, Sponsor and Dubai World are
interested in the completion of the Project and the financial success of
Borrower.
     F. Following the formation of their joint venture on November 15, 2007,
through their respective Subsidiaries, each of the Sponsors has heretofore made
contributions to Borrower:
     (i) in the form of subordinated debt in the principal amount of
$500,000,000 each (i.e., an aggregate of $1,000,000,000); and
     (ii) in the form of additional equity contributions in the amount of
$425,000,000 (i.e., in an aggregate of $850,000,000).

-1-



--------------------------------------------------------------------------------



 



     G. The Sponsors have jointly agreed that all future contributions which
they make pursuant to this Agreement and the Sponsor Completion Guarantees
(whether directly or through their respective Subsidiaries) shall be deemed to
be contributions to the equity capital of Borrower.
     H. It is a condition to the making of Loans under the Credit Agreement that
Sponsor and Dubai World, on a several (and not joint or joint and several)
basis, agree to make future capital contributions to Borrower (either directly
or through their respective wholly-owned subsidiaries), that Sponsor and
Borrower execute this Agreement and that, concurrently herewith, Dubai World and
Borrower execute a comparable agreement (“Dubai World Contribution Agreement”,
and together with this Agreement, the “Sponsor Contribution Agreements”).
     NOW, THEREFORE, it is agreed as follows:
     1. Certain Defined Terms. Capitalized terms used herein have the meanings
ascribed thereto in the Credit Agreement unless specifically defined herein. In
addition to the terms defined in the preamble and the recitals to this Agreement
and in the body of this Agreement, the following terms shall have the following
respective meanings when used herein:
     “Beneficiaries” shall mean:
(a) the Collateral Agent;
(b) the Administrative Agent, together with the Lenders; and
(c) the Junior Capital Representative and the Junior Capital Lenders, if and to
the extent rights under this Agreement are granted by Borrower under the Junior
Capital Documents.
     “Construction Payables” shall mean the unpaid amount of any claims made by
any contractors, subcontractors, materialmen, vendors or other legitimate
claimants made in respect of works of improvement, which have been conducted in
furtherance of the Project and take priority over the Deed of Trust as reflected
on date down title endorsements in the form of Exhibit J to the Disbursement
Agreement received by the Disbursement Agent; provided that any such claim that
is the subject of a bona fide dispute between Borrower and the claimant, or is
covered by a bond insuring the payment of such claim, in either case, to the
reasonable satisfaction of the Disbursement Agent, shall not be considered a
“Construction Payable”.
     “Credit Default” shall have the meaning set forth in the Disbursement
Agreement.
     “Disbursement Agent” shall mean Bank of America, N.A., when acting in its
capacity as disbursement agent under the Disbursement Agreement, and any
successor in that capacity.
     “Disbursement Agreement” shall mean the Disbursement Agreement dated as of
the date hereof, among Borrower, the Administrative Agent and the Collateral
Agent, as at any time amended.

-2-



--------------------------------------------------------------------------------



 



     “Equity Commitment” shall mean, with respect to Sponsor as a several (and
not joint or joint and several) obligation, an amount equal to $958,840,918, as
such amount may change from time to time in accordance with Section 4 hereof.
     “Facility Agreements” shall have the meaning set forth in the Disbursement
Agreement.
     “Final Draw Amount” shall have the meaning set forth in the Disbursement
Agreement.
     “Final Draw Request” shall have the meaning set forth in the Disbursement
Agreement.
     “Financing Documents” shall have the meaning set forth in the Disbursement
Agreement.
     “Junior Capital Lenders” shall have the meaning set forth in the
Disbursement Agreement.
     “Junior Capital Representative” shall have the meaning set forth in the
Disbursement Agreement
     “Monthly Draw Date” shall have the meaning set forth in the Disbursement
Agreement.
     “Secured Obligations” shall have the meaning set forth in the Collateral
Agent and Intercreditor Agreement.
     “Sponsor Subordinated Note” shall mean (a) an amended and restated
$500,000,000 subordinated promissory note of even date herewith in the form of
Exhibit A attached hereto, issued by Borrower in favor of Project CC, LLC, and
(b) any note in substantially similar form issued by Borrower to MGM MIRAGE or
to a wholly-owned Subsidiary of MGM MIRAGE which becomes a party to the Sponsor
Subordination Agreement, in each case to evidence Sponsor Subordinated Debt owed
to such Person and as at any time amended.
     “Subordinated Debt Commitment” shall mean, with respect to Sponsor as a
several (and not joint or joint and several) obligation, an amount equal to
$500,000,000. As of the date of this Agreement, the Subordinated Debt Commitment
has been fulfilled.
     2. Equity Contributions.
          (a) Within three (3) Business Days after receipt of a written notice
(“Equity Contribution Notice”) from Borrower (or the Collateral Agent if the
Collateral Agent exercises its rights as an intended beneficiary of this
Agreement under Section 7 hereof) requesting a contribution of additional equity
capital to Borrower in an amount sufficient to fully fund the Final Draw Amount
for any Monthly Draw Date, to cure any non-compliance with the In-Balance Test,
or to pay any Construction Payables, as the case may be (such amount, the
“Required Equity Amount”), Sponsor shall, directly or through its appropriate
Subsidiary, make a contribution of additional equity capital (the “Equity
Contribution”) to Borrower in the Required Equity Amount; provided that,
notwithstanding anything in this Agreement to the contrary, under no
circumstances shall Sponsor be required to make Equity Contributions aggregating
more than the Equity Commitment plus any amounts which become due and payable
under Section 22 hereof. Each Equity Contribution Notice shall be delivered to
Sponsor together

-3-



--------------------------------------------------------------------------------



 



with a copy of the then current Final Draw Request or the invoices or other
documents supporting the existence of Construction Payables. Sponsor’s
obligation to make Equity Contributions in accordance with the terms hereof
shall be irrevocable and unconditional, including notwithstanding any
(x) deterioration in the financial condition of Borrower, including any
bankruptcy or similar proceeding of Borrower or any of its subsidiaries,
(y) elimination or transfer of Sponsor’s ownership interest in Borrower,
including in connection with any bankruptcy or similar proceeding or (z) failure
by Dubai World to fund any of its capital commitments to Borrower.
          (b) Equity Contribution Notices may be delivered to Sponsor from time
to time as funds are required for construction and development of the Project or
if Borrower is not in compliance with the In-Balance Test. Borrower shall
deliver a copy of each Equity Contribution Notice to the Collateral Agent
concurrently with delivery of the original to Sponsor. Concurrent with the
delivery of an Equity Contribution Notice to Sponsor, Borrower (or Collateral
Agent if applicable) shall deliver a substantially identical Equity Contribution
Notice to Dubai World requesting an amount of funds equal to the Required Equity
Amount. While it is anticipated that Sponsor and Dubai World will each fund 50%
of the Required Equity Amount, Sponsor shall be responsible to timely fund the
full Required Equity Amount (but without an obligation to exceed its Equity
Commitment) in the event Dubai World fails to fund all or any part of its
portion of the Required Equity Amount.
          (c) Each Equity Contribution shall be made directly to the
Disbursement Agent, in immediately available funds, on or before the Monthly
Draw Date in accordance with the monthly funding procedures set forth in the
Disbursement Agreement, pursuant to wire transfer instructions provided in the
Equity Contribution Notice. Each Equity Contribution will be deposited into the
Sponsor Proceeds Account and applied by the Disbursement Agent in accordance
with the terms of the Disbursement Agreement.
          (d) Sponsor shall make each of its Equity Contributions required
hereunder directly or through one or more Subsidiaries in the form of a Capital
Contribution (as defined in the Operating Agreement) to Borrower as contemplated
under Article 3 of the Operating Agreement. Sponsor acknowledges that the
Beneficiaries have no responsibility with respect to such characterization of
the Equity Contributions under the Operating Agreement and that the members of
Borrower agreed to the terms of the Operating Agreement, including the
provisions relating to capital contributions, without any input or influence
from the Beneficiaries.
     3. Subordinated Debt.
          (a) It is acknowledged that, following the formation of their joint
venture on or about November 15, 2007, each of the Sponsors has made cash
contributions to Borrower through their respective Subsidiaries in the aggregate
amount of $925,000,000. The Sponsors have jointly agreed that:
          (i) a $1,000,000,000 portion of this amount (i.e., $500,000,000 each,
constituting all of the contributions made by that Sponsor and its Subsidiaries
from the formation of Borrower through June 30, 2008) shall be treated as
Sponsor Subordinated Debt and shall be evidenced by the Sponsor Subordinated
Notes; and

-4-



--------------------------------------------------------------------------------



 



          (ii) the remainder of $850,000,000 (i.e., $425,000,000 as to each
Sponsor) shall be treated as a contribution to the permanent equity capital of
the Borrower.
The repayment obligations of Borrower under each Sponsor Subordinated Note shall
be subordinated to the Secured Obligations, as set forth in the Sponsor
Subordination Agreement.
          (b) Notwithstanding anything to the contrary herein, Sponsor and Dubai
World may jointly elect to convert all or any portion of the obligations
evidenced by their respective Sponsor Subordinated Notes into Equity Commitments
so long as Sponsor and Dubai World jointly agree as to the amounts to be
converted and provide written notice of any such conversion to the Collateral
Agent.
     4. Reduction of Contribution Commitments. The unfunded portions of the
Equity Commitment may be reduced from time to time by the application of
Restricted Payments in accordance with the terms of Sections 7.06(c), 7.06(d)
and 7.06(f) of the Credit Agreement. Any such reductions shall be applied as
between the outstanding amount of such commitments of Sponsor and Dubai World on
a pro rata basis, in accordance with the equal ownership interests in Borrower
held by the Subsidiaries of Sponsor and Dubai World that are direct members of
Borrower.
     5. Additional Equity and Subordinated Debt Investments. If, at any time
after Sponsor has contributed to Borrower all of the Equity Commitment pursuant
to this Agreement, Borrower is not in compliance with the In-Balance Test,
Sponsor and Dubai World may jointly elect, in their respective sole and absolute
discretion, to make, or cause their wholly-owned Subsidiaries to make,
additional contributions to Borrower in the form of equity or (if the Sponsors
jointly so agree by written notice to the Collateral Agent) Sponsor Subordinated
Debt in order to cause the Borrower to be in compliance with the In-Balance
Test. Sponsor and Dubai World may jointly elect, in their respective sole and
absolute discretion, at any time to make, or cause their wholly-owned
Subsidiaries to make, additional contributions to Borrower in the form of equity
or Sponsor Subordinated Debt for the purpose of funding Casualty Bridge Capital
as permitted under the Credit Agreement. If any such additional contributions
are in the form of Sponsor Subordinated Debt, Borrower shall issue a Sponsor
Subordinated Note in the amount of such contribution, Sponsor or its Subsidiary
that funds such contribution shall execute a joinder to the Sponsor
Subordination Agreement (unless such Person already is a party thereto) and all
such additional Sponsor Subordinated Debt contributions shall constitute
Subordinated Indebtedness (as defined in the Sponsor Subordination Agreement).
Sponsor shall provide written notice to the Collateral Agent of any such
additional contributions of equity or Sponsor Subordinated Debt.
     6. Draws under Sponsor Completion Guarantee. Any reimbursement obligation
of Borrower to Sponsor arising from a Draw Request that is funded by Sponsor or
its designated wholly-owned Subsidiary under and pursuant to the MGM Completion
Guarantee shall constitute additional contributions to the permanent equity
capital of Borrower.
     7. Beneficiaries as Intended Beneficiaries. Sponsor and Borrower
acknowledge and agree that the obligations of Sponsor to make its Equity
Contributions hereunder are for the benefit of the Beneficiaries, and that the
Collateral Agent, on behalf of the Beneficiaries, shall

-5-



--------------------------------------------------------------------------------



 



have the right to enforce such obligations. Accordingly, (a) at any time that
the Collateral Agent receives a notice from the Disbursement Agent or the
Administrative Agent that an Equity Contribution is required for funding
construction and development of the Project and that Borrower has failed to
deliver to Sponsor, on a timely basis, an Equity Contribution Notice, the
Collateral Agent may deliver such a notice to Sponsor (so long as Sponsor’s
Equity Commitment has not been fully satisfied) and Sponsor hereby agrees to
promptly comply with the funding request set forth therein so long as the
Collateral Agent delivers the same notice to Dubai World under its Sponsor
Contribution Agreement for its pro rata Equity Contribution (but only if
Borrower has failed to deliver the corresponding notice to Dubai World), unless
the Collateral Agent is prohibited by law from doing so; and (b) at any time
that Sponsor fails to fund, on a timely basis, any Equity Contribution after
receipt of an Equity Contribution Notice, the Collateral Agent shall be entitled
to seek remedies against Sponsor to compel the funding of its commitment
hereunder, including without limitation seeking an order for specific
performance of its funding obligations. Sponsor agrees that money damages would
be an inadequate remedy for breach of its funding obligations or any other
obligations hereunder and hereby agrees in advance to an order of specific
performance enforcing any or all of such obligations. For avoidance of doubt,
Sponsor and Borrower acknowledge and agree that the Collateral Agent and the
other Beneficiaries are intended third-party beneficiaries of this Agreement.
     8. [Intentionally Omitted].
     9. Representations, Warranties and Covenants. Sponsor represents, warrants
and covenants to Borrower and the Beneficiaries for their benefit, as of the
date hereof, as set forth below, and each representation in Sections 9(b)
through 9(i) below shall be deemed to be given by Sponsor each time that Sponsor
delivers its financial statements to the Collateral Agent pursuant to Section
9(j) below:
          (a) As of the date hereof, through Project CC, LLC, Sponsor has
contributed the sum of $500,000,000 in fulfillment of the Subordinated Debt
Commitment.
          (b) Sponsor (i) is validly existing and (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to enter into and perform its obligations under this Agreement.
          (c) The execution, delivery and performance by Sponsor of this
Agreement have been duly authorized by all necessary corporate or other
organizational action, and do not and will not:
          (i) contravene the terms of any of Sponsor’s Organization Documents;
          (ii) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation to which Sponsor is a party or affecting Sponsor
or the properties of Sponsor or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which Sponsor or its Property is subject; or

-6-



--------------------------------------------------------------------------------



 



          (iii) violate any Law applicable to Sponsor.
          (d) There is no equitable or legal defense to the enforcement of this
Agreement against Sponsor which would be available to Sponsor in a Nevada court
or United States Federal Court in Nevada which has not been effectively waived
to the extent legally possible.
          (e) No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with:
          (i) the execution, delivery or performance by, or enforcement against,
any Sponsor of this Agreement;
          (ii) the exercise by the Collateral Agent of its rights under this
Agreement; or
          (iii) the enforcement of this Agreement or the right of the Collateral
Agent to receive payments hereunder.
          (f) This Agreement has been duly executed and delivered by Sponsor.
This Agreement constitutes a legal, valid and binding obligation of Sponsor,
enforceable against Sponsor in accordance with its terms, except as
enforceability may be limited by Debtor Relief Laws or equitable principles or
as a matter of judicial discretion.
          (g) There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Sponsor, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority by or against
Sponsor or any of its Subsidiaries or against any of their respective properties
or revenues (i) that if determined adversely, could reasonably be expected to
have a material adverse effect on the ability of Sponsor to perform its
obligations hereunder or under any other Sponsor Document, (ii) that purport to
restrain the construction or operation of the Project or otherwise affect the
Project in any material respect or (iii) that purport to affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby.
          (h) Each financial statement of Sponsor delivered by Sponsor pursuant
to Section 9(j) below has been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein, and fairly presents the consolidated financial condition of
Sponsor as of the date thereof and its results of operations for the period
covered thereby. Since the delivery of the most recent financial statement of
Sponsor to the Collateral Agent pursuant to Section 9(j), there has been no
material adverse change in the consolidated financial condition of Sponsor.
          (i) No written statement made by or on behalf of Sponsor to the
Administrative Agent or the Collateral Agent in connection with the transactions
contemplated by this Agreement and the negotiation of this Agreement or
delivered hereunder (in each case as modified or supplemented by other
information so furnished) as of the date thereof contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements

-7-



--------------------------------------------------------------------------------



 



therein, in the light of the circumstances under which they were made, not
misleading (and, as of the date hereof, all such statements continue, to the
best knowledge of Sponsor, to be accurate in all material respects); provided
that, with respect to projected financial information, Sponsor represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
          (j) Sponsor shall deliver to the Collateral Agent copies of its
quarterly and annual financial statements that are required to be delivered
pursuant to the Fifth Amended and Restated Loan Agreement dated as of October 3,
2006, by and among Sponsor, MGM Grand Detroit, LLC, the lenders party thereto
and Bank of America, N.A., as the administrative agent (as amended, modified or
restated from time to time, the “Sponsor Loan Agreement”) or pursuant to any
loan agreement entered into hereafter in connection with any refinancing of
Sponsor’s credit facility. All such financial statements shall be delivered to
the Collateral Agent within the same time frames as are required under the
Sponsor Loan Agreement or any such refinancing loan agreement.
Sponsor’s obligation to deliver the financial statements set forth in this
Section 9(j) and its re-making of the representations and warranties in Sections
9(b) through 9(i) above each time it delivers such financial statements shall
continue in effect at all times that Sponsor’s Sponsor Completion Guarantee
remains in effect notwithstanding Sponsor’s funding of the entire Equity
Commitment.
     10. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, or consent to any departure by Sponsor therefrom, shall in any event
be effective unless the same is in writing and signed by the parties hereto
(including the Collateral Agent on behalf of the Beneficiaries), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     11. Notices. All notices in connection with this Agreement shall be given
in the same manner provided for in Section 10.02 of the Credit Agreement.
     12. Successors and Assigns. This Agreement shall be binding upon Sponsor
and its successors and assigns and shall inure to the benefit of Borrower and
the Beneficiaries and their successors and assigns, except that Sponsor shall
not have the right to assign its obligations hereunder without the prior written
consent of the Collateral Agent.
     13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and no such prohibition or unenforceability in any
jurisdiction shall invalidate or render unenforceable such provision in any
other jurisdiction.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same agreement. Receipt by telecopier or
electronic mail of an executed signature page to this Agreement shall constitute
receipt of an executed original of this Agreement from the party executing such
signature page.

-8-



--------------------------------------------------------------------------------



 



     15. Obligations Hereunder Not Affected. All rights and interests of
Borrower and the Beneficiaries hereunder and all agreements and obligations of
Sponsor hereunder, shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any document evidencing
or securing any of the Secured Obligations;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations; or any other amendment or
waiver of or any consent to departure from any document evidencing the Secured
Obligations; or any assignment or other transfer of the Secured Obligations in
whole or in part;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;
          (d) any exercise or non-exercise by any Beneficiary or any other party
to whom Secured Obligations are owed of any right or privilege against Borrower
or any other Obligor;
          (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Borrower or any other Obligor;
          (f) any law, regulation or decree (including, without limitation, 11
U.S.C. § 365(e)(2)(B) or any other provision of the United States Bankruptcy
Code) now or hereafter in effect which might in any manner affect any of the
terms or provisions of the Financing Documents or any of the rights of any
holder of Secured Obligations as against Borrower, Sponsor or any other Obligor;
or
          (g) any other circumstances that might otherwise constitute a defense
available to, or a discharge of, Sponsor in respect of this Agreement.
     16. Waivers. Sponsor hereby waives
          (a) all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance;
          (b) any right to require any Beneficiary or any other holder of
Secured Obligations to proceed against any Obligor at any time, or to proceed
against or exhaust any security held by such Person at any time, or to pursue
any other remedy whatsoever at any time;
          (c) any defense based on any action taken or omitted by any
Beneficiary or any other holder of Secured Obligations in any insolvency
proceeding involving an Obligor, including any election to have such Person’s
claim allowed as being secured, partially secured or unsecured, any extension of
credit by any such Person to any Obligor in any such proceeding and the taking
and holding by such Person of any security for any such extension of credit;

-9-



--------------------------------------------------------------------------------



 



          (d) any defense based upon an election of remedies by any Beneficiary
or any other holder of Secured Obligations, including without limitation any
election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, and whether or not every
aspect of any foreclosure sale is commercially reasonable; and
          (e) any duty of any Beneficiary or any other holder of Secured
Obligations to advise Sponsor of any information known to such Person regarding
the financial condition of any Obligor.
     17. Event of Default. Any failure of Sponsor to comply with the terms of
this Agreement shall constitute an Event of Default under the Credit Agreement
and under any other Facility Agreement.
     18. Governing Law. This Agreement and any disputes or claims (including any
non-contractual disputes or claims) arising out of or in connection with its
subject matter are governed by, and construed in accordance with, the laws of
the State of Nevada (without regard to principles of conflicts of law).
     19. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.
          (a) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEVADA SITTING IN CLARK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF NEVADA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEVADA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 19(a). EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

-10-



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     20. Non-Involvement of Tracinda. The parties hereto acknowledge that
neither Kirk Kerkorian nor Tracinda Corporation, individually or collectively,
is a party to this Agreement. Accordingly, the parties hereto hereby agree that
in the event (i) there is any alleged breach or default by any party under this
Agreement or any other Loan Document, or (ii) any party hereto has any claim
arising from or relating to this Agreement or any other Loan Document, no party
hereto, nor any party claiming through it (to the extent permitted by applicable
Law), shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Mr. Kerkorian or Tracinda Corporation by reason of such
alleged breach, default or claim.
     21. Delegation to Wholly-Owned Subsidiary. Sponsor may delegate its
obligation to fund Equity Contributions to any of its wholly-owned direct or
indirect Subsidiaries so long as such Subsidiary is a party to the Sponsor
Subordination Agreement; provided, however, under no circumstances shall such
delegation relieve Sponsor of its obligations under this Agreement.
     22. Costs and Expenses. Sponsor agrees to pay to the Collateral Agent all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by the Collateral Agent, on behalf of the
Beneficiaries, in the enforcement or attempted enforcement of this Agreement,
whether or not an action is filed in connection therewith, and in connection
with any waiver or amendment of any term or provision hereof. All advances,
charges, costs and expenses, including without limitation reasonable attorneys’
fees and disbursements (including the reasonably allocated cost of legal counsel
employed by the Collateral Agent), incurred or paid by the Collateral Agent in
exercising any right, privilege, power or remedy conferred by this Agreement, or
in the enforcement or attempted enforcement thereof, shall not be limited by the
amount of the Equity Commitment and shall be paid to the Collateral Agent by
Sponsor, immediately upon demand, together with interest thereon at the Default
Rate provided for under the Credit Agreement.

-11-



--------------------------------------------------------------------------------



 



     23. No Defense. Sponsor expressly agrees that its continuing, several
liability under this Agreement for the Equity Commitment shall not be affected
or diminished in any way by any defense, including, without limitation, any
sovereign immunity defense, Dubai World may possess or assert with respect to
Dubai World’s obligations under the Dubai World Contribution Agreement. The
execution hereof by Sponsor is not founded upon an expectation or understanding
that Dubai World will not possess or assert any sovereign immunity defense or
any other defense with respect to payment under the Dubai World Contribution
Agreement. It is understood and agreed that nothing in this Section shall
diminish or otherwise detract from Sponsor’s waivers of defenses set forth in
this Agreement. Without limiting the effect of the foregoing or any of the
obligations of Sponsor hereunder, the Collateral Agent acknowledges that Sponsor
may have a right of contribution against Dubai World in connection with Dubai
World’s failure to perform its obligations under the Dubai World Contribution
Agreement.
     24. Collateral Agent. Sponsor acknowledges that, pursuant to the Collateral
Agent and Intercreditor Agreement, the Collateral Agent has been appointed as
the exclusive agent of the Beneficiaries to exercise or enforce their rights,
remedies, privileges and powers under this Agreement and to otherwise act on
their behalf in all matters related hereto. Sponsor shall respect and treat any
and all actions so taken by the Collateral Agent as if taken by the
Beneficiaries. Only the Collateral Agent may take any action, on behalf of the
Beneficiaries, to enforce this Agreement against Sponsor.
     25. Information. Sponsor hereby acknowledges that (a) the Administrative
Agent and BAS will make available to the Lenders materials and/or information
provided by or on behalf of Sponsor hereunder (collectively, “Sponsor
Materials”) by posting Sponsor Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Sponsor or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Sponsor hereby agrees that it will use commercially reasonable
efforts to identify that portion of Sponsor Materials that may be distributed to
the Public Lenders and that (w) all such Sponsor Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Sponsor Materials “PUBLIC,” Sponsor shall be deemed to have authorized the
Administrative Agent, BAS and the Lenders to treat such Sponsor Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Sponsor or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Sponsor Materials constitute Information, they shall be treated as set
forth in Section 10.07 of the Credit Agreement); (y) all Sponsor Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and BAS shall be entitled to treat any Sponsor Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
[Signature Pages to Follow]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Sponsor Contribution
Agreement to be duly executed by their respective authorized officers or
representatives as of the day and year first written above.

                  MGM MIRAGE,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ John M. McManus
 
John M. McManus    
 
  Title:   Senior Vice President – Assistant General
Counsel and Assistant Secretary    
 
                Address for Notices:    
 
                MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telecopy: (702) 693-7628    

-13-



--------------------------------------------------------------------------------



 



Agreed and Accepted:
CITYCENTER HOLDINGS, LLC,
a Delaware limited liability company

              By:   Project CC, LLC, a Nevada limited liability company,
its managing member    
 
           
 
  By:
Name:
Title:   /s/ John M. McManus
 
John M. McManus
Assistant Secretary    

Address for Notices:
CITYCENTER HOLDINGS, LLC
c/o MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telecopy: (702) 693-7628
BANK OF AMERICA, N.A.,
as Collateral Agent

         
By:
Name:
  /s/ Maurice E. Washington
 
Maurice E. Washington    
Title:
  Vice President    

Address for Notices:
Bank of America, N.A., as Collateral Agent
Agency Management
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Attention: Maurice Washington, Vice President
Telecopy: (214) 209-9544

-14-